                                                                                                                                                                                                                                                                                                                       EXHIBIT "2"




Case 20-80495-CRJ11                                                           Doc 182-2 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                                               Desc
  '   (   )   *   +   ,   -   .   ,   /   0   1   -   '   2   3   4   4            '           5   (       6   7           .           -   4       8           (       9       :       ;           <           6   5       *   =   ,       >       ?       @       ,   ?       +   ,               A   *   )   B   C   D   E   6   F   6   :   C   D   E   6   F   6   :   <    -




                                                                                 Exhibit Exhibit 2 Page 1 of 3
                                                                          '    G       9   9   *       H           :   8       9   I           7       6   )       )       I       9       J   K       I   :           *               8       (       L       *           +           I   M   /
Case 20-80495-CRJ11                                                           Doc 182-2 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                                               Desc
  N   O   P   Q   R   S   T   U   S   V   W   X   T   N   Y   Z   [   [            N           \   O       ]   ^           U           T   [       _           O       `       a       b           c           ]   \       Q   d   S       e       f       g       S   f       R   S               h   Q   P   i   j   k   l   ]   m   ]   a   j   k   l   ]   m   ]   a   c    T




                                                                                 Exhibit Exhibit 2 Page 2 of 3
                                                                          N    n       `   `   Q       o           a   _       `   p           ^       ]   P       P       p       `       q   r       p   a           Q               _       O       s       Q           g           p   t   V
Case 20-80495-CRJ11                                                           Doc 182-2 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                                       Desc
  u   v   w   x   y   z   {   |   z   }   ~      {   u                        u              v                  |           {                 v                                                     x      z                            z          y   z                  x   w                                                    {




                                                                                 Exhibit Exhibit 2 Page 3 of 3
                                                                          u                 x                                             w       w                                             x                      v              x           }                 }
